Name: Council Regulation (EEC) No 494/86 of 25 February 1986 setting the initial quantitative restriction on the import from third countries of meat of domestic rabbits into Portugal
 Type: Regulation
 Subject Matter: agricultural activity;  international trade;  Europe;  animal product
 Date Published: nan

 1.3.86 Official Journal of the European Communities No L 54/ 33 COUNCIL REGULATION (EEC) No 494/86 of 25 February 1986 setting the initial quantitative restriction on the import from third countries of meat of domestic rabbits into Portugal HAS ADOPTED THIS REGULATION : Article 1 1 . The initial quota as mentioned in Article 245 of the Act of Accession that may be applied by the Portuguese Republic to imports from third countries of meat and edible offal of domestic rabbits falling within subheading 02.04 A of the Common Customs Tariff shall be set at 210 tonnes . 2 . From 1 March to 31 December 1986 this quota shall be reduced by one-sixth . 3 . With regard to preferential third countries , where the protocols referred to in Article 366 of the Act of Accession or, in their absence , where the autonomous measures taken pursuant to Article 367 of that Act provide for quantitative restrictions , the quantities resulting from the application of the abovementioned provisions shall be determined before the quantities for the other third countries are determined in accordance with the framework established in paragraph 1 . Article 2 The detailed rules of application of the quota arrangements referred to in Article 245 of the Act of Accession shall , where necessary, be adopted by the procedure laid down in Article 17 of Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat (*), as last amended by Regulation (EEC) No 3768 /85 ( 2), the Management Committee set up pursuant to that Regu ­ lation being competent . Article 3 This Regulation shall enter into force on 1 March 1986 . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 234 (2 ) thereof, Having regard to the proposal from the Commission , Whereas Article 245 of the Act of Accession states that until 31 December 1992 the Portuguese Republic may apply quantitative restrictions to the import from third countries of the products listed in Annex XXI thereto , including meat of domestic rabbits falling within heading No 02.04 of the Common Customs Tariff ; Whereas Article 245 of the Act cannot be implemented by the Portuguese Republic in respect of any product unless an initial quota has been set for it ; Whereas , on the basis of available information, application of the criteria defined in Article 245 of the Act leads to setting that quota at the level shown in this Regulation ; Whereas this Regulation applies to third countries as a whole , but without prejudice to the protocols to be concluded with preferential third countries in accordance with Article 366 of the Act or to the transitional measures referred to in Article 367 of that Act ; whereas it should be specified , however, that the quantities resulting from quantitative restrictions set pursuant to these Articles are to be included in those set for the third countries as a whole by this Regulation , This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS C) OJ No L 282 , 1 . 11 . 1975 , p . 77 . O OJ No L 362 , 31 . 12 . 1985 , p . 8 .